Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00764-CV

                                      Nancy ALANIS,
                                         Appellant

                                             v.

   WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset-Backed Receivables LLC
Trust 2006-NC3 Mortgage Pass-Through Certificates Series 2006 NC3, Ocwen Loan Servicing,
                        LLC and Mackie Wolf Zientz & Mann, PC,
                                        Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-03042
                      Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant.

       SIGNED April 29, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice